



EXHIBIT 10.1 - AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT, DATED AS OF MAY 20,
2017, BETWEEN C. WILLIAM ECCLESHARE AND CLEAR CHANNEL OUTDOOR HOLDINGS, INC.
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT




WHEREAS, Clear Channel Outdoor Holdings, Inc. (“Company”) and Christopher
William Eccleshare (“Employee”) entered into an Employment Agreement effective
January 24, 2012 (the “Agreement”), a First Amendment to Employment Agreement
effective March 2, 2015 (the “First Amendment") and a Second Amendment to
Employment Agreement effective December 11, 2015 (the “Second
Amendment”)(collectively, the “Agreement”).


WHEREAS, the parties desire to amend the Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, the parties enter into
this Third Amendment to Employment Agreement (the “Third Amendment”).
1.
This Third Amendment is effective upon full execution by both parties
(“Effective Date”).

2.
Section 3(a) (Base Salary) of the Agreement is deleted in its entirety and
replaced as follows:

(a)    Base Salary. Employee shall be paid an annual salary of One Million
Dollars ($1,000,000.00) (“Base Salary”). Employee’s Base Salary shall be
reviewed at least annually for possible increase by the Board. Beginning January
1, 2017, Employee’s Base Salary shall be paid based upon the prior calendar
year’s average exchange rate. Likewise, any compensation or payments owed to
Employee pursuant to this Agreement calculated based upon Employee’s Base Salary
beginning January 1, 2017, shall be paid based upon the prior calendar year’s
average exchange rate.
3.
In Section 3(c) (Annual Bonus), the following is inserted as a new paragraph at
the end of the Section:

Beginning calendar year 2017, Employee’s Annual Bonus shall be paid based upon
the prior calendar year’s average exchange rate. Likewise, any compensation or
payments owed to Employee pursuant to this Agreement calculated based upon
Employee’s Annual Bonus beginning January 1, 2017, shall be paid based upon the
prior calendar year’s average exchange rate.
4.
In Section 3(d) (Additional Bonus), the following is inserted as a new paragraph
at the end of the Section:

Cash installments of the Additional Bonus, if any, paid on or after January 1,
2017, shall be based upon the prior calendar year’s average exchange rate.
Likewise, any compensation or payments owed to Employee pursuant to this
Agreement calculated based upon Employee’s Additional Bonus beginning January 1,
2017, shall be paid based upon the prior calendar year’s average exchange rate.
5.
In Section 3(e) (Benefits), the following sentence is inserted at the end of the
Section:



Beginning calendar year 2017, any compensation or payments owed to or
contributed on behalf of Employee pursuant to this Section 3(e) and expressed or
calculated in US Dollars shall be paid based upon the prior calendar year’s
average exchange rate.


6.
In Section 3(f)(ii) (Expenses), the following sentence is inserted at the end of
the Section:



Beginning calendar year 2017, such reimbursement shall be based upon the prior
calendar year’s average exchange rate.





--------------------------------------------------------------------------------







7.
A new Section 3(i) is inserted as follows:



(i)    Exchange Rate. For purposes of clarity, beginning January 1, 2017, any
compensation or payments owed to Employee pursuant to this Agreement and
expressed or calculated in US Dollars shall be paid based upon the prior
calendar year’s average exchange rate.


8.
This Third Amendment represents the complete and total understanding of the
parties with respect to the content thereof, and cannot be modified or altered
except if done so in writing, and executed by all parties. All other provisions
of the Agreement shall remain in full force and effect.





IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment on the
date written below and upon full execution by all parties, this Agreement shall
be effective.


EMPLOYEE:




_____________________________________            Date: _________________________
Christopher William Eccleshare




COMPANY:




_____________________________________            Date: _________________________
Robert W. Pittman
Chairman and Chief Executive Officer





